DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Patent (JP 63-243429 A).
Regarding to claim 1, the Japanese reference teaches an intake device (3 in Fig. 4, Abstract) comprising: an air filter (3c, see Abstract) that filters intake air for an internal combustion engine; a filter casing (3) housing the air filter (3c) and including an intake passage to allow the intake air to pass from upstream to downstream of the air filter (3c), the filter casing (3) having a passage wall portion (33) located downstream of the air filter (3c), the passage wall portion (33) being electrically conductive and exposed to 
Regarding to claim 2, the Japanese reference teaches the air physical quantity sensor (4) having a sensor body housing the sensor element and the grounding structure, the sensor body is made of an insulating material, and the sensor body is fixed to the passage wall portion (see Fig. 4, the whole document).
Regarding to claim 4, the Japanese reference shows in Figure 4 that the passage wall portion (33) is exposed to a portion of the intake passage throttled via a throttle valve (5) at a location downstream of the air filter (3c). 
Regarding to claim 5, the Japanese reference shows in Figure 4 that the intake passage includes a filter space housing the air filter (3c), and a throttled space (5) throttled at a location downstream of the filter space, and the passage wall portion (33) has a cylindrical wall that surrounds the throttled space (5).
Regarding to claim 6, the Japanese reference shows in Figure 4 the filter casing (3) includes a downstream wall as the passage wall portion (33) downstream of the air filter (3c), and an upstream wall that is electrically conductive and exposed to the intake passage at a location upstream of the air filter (3c), and the downstream wall and the upstream wall are electrically connected to each other (see Abstract, the whole document).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent (JP 63-243429 A), as applied supra, in view of Johansson et al (9,120,043 B2).
Claim 3 further calls for the sensor body including a bypass passage located downstream of the air filter.  Johansson et al discloses a filter sensor (100, col. 2, lines 22-29) determining the life of a filter (200, col. 2, lines 30-34, col. 3, lines 4-11) wherein the filter sensor (100) comprises a bypass (400) connecting the air flow intake to the air flow exit, a dielectric sensor (520, col. 3, lines 16-40) adjacent the bypass (400), wherein the dielectric sensor (520) generates an electrical signal in response the air flow passing through the bypass  (see Abstract, col. 3, line 4 through col. 4, line 2).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter sensor of the Japanese reference to have a bypass dielectric sensor as taught by Johansson et al so that the dielectric sensor generates an electrical signal in response the air flow passing through the bypass (col. 1, lines 58-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 17, 2022